Citation Nr: 0818033	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
July 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The veteran's PTSD causes "mild" to "moderate" social 
impairment with some impairment of memory and disturbances of 
motivation and mood.  


CONCLUSION OF LAW

The criteria are met for a higher initial disability rating 
of 30 percent, but no greater, for his PTSD.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in September 
2005, March 2006, and April 2007.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him of the information and 
evidence not of record that was necessary to substantiate his 
initial service connection and subsequent downstream claim; 
(2) informing him of the information and evidence VA would 
obtain; (3) informing him of the information and evidence he 
was expected to provide; and (4) requesting that he submit 
any evidence in his possession pertaining to his claim.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, the latter March 2006 and April 2007 letters 
from the RO further advised the veteran that a disability 
rating and an effective date is assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, certain VCAA notice was provided after the initial 
unfavorable December 2005 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, after providing additional VCAA notice in March 2006 
and April 2007, the RO went back and readjudicated the claim 
in the July 2006 SSOC, June 2007 SOC, and October 2007 SSOC.  
So after providing the required notice, the RO reconsidered 
the claim - to include addressing any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.  Therefore, absent any error 
in the timing or content of VCAA notice, a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), petition for cert. filed, No. 07-1209 (S. Ct. 
Mar. 21, 2008), is not warranted here. 

However, it is noted the claim at issue stems from an initial 
rating assignment.  In this regard, the Court has held that 
an appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating, such as the case 
here, does not trigger additional section 5103(a) notice.  
Indeed, the Court has determined that to hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008), that where 
a service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent 
with its prior decisions in Dingess, Dunlap, and Sanders, 
supra.  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD has been filed, only the notice 
requirements for rating decisions and SOCs described within 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  

In any event, here, the veteran does not contend, nor does 
the evidence show, any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  In 
fact, the RO actually provided the veteran with downstream 
Dingess notice in March 2006 and April 2007 pertaining to the 
disability rating and effective date elements of his PTSD 
claim.  Further, after the veteran filed an NOD as to a 
higher initial rating for his PTSD, the additional notice 
requirements described within 38 U.S.C. §§ 5104 and 7105 were 
met by the June 2007 SOC and October 2007 SSOC.  
Specifically, these documents provided the veteran with a 
summary of the pertinent evidence as to his PTSD claim, a 
citation to the pertinent laws and regulations governing a 
higher rating for his PTSD, and a summary of the reasons and 
bases for the RO's decision to deny a higher rating for PTSD.  
Consequently, the veteran has not met his burden of 
establishing any prejudice as to notice provided for the 
downstream initial rating and effective date elements of his 
claim.        

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), his relevant VA treatment 
records, and had him undergo several VA psychiatric and 
psychological examinations to rate the current severity of 
his PTSD disability.  The veteran has submitted personal 
statements, but has not identified any private medical 
evidence pertinent to his claim.  The last VA examination 
rating the severity of the veteran's disability was in 
December 2006.  However, the record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates that the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2007).  Here, the December 
2006 VA examination is not unduly remote, and subsequent VA 
treatment records dated in 2007 do not show a worsening of 
the veteran's PTSD.  Consequently a new VA examination to 
rate the severity of his PTSD is clearly not warranted.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection (December 16, 2005) until the present.  
This may result in "staged ratings" based upon the facts 
found during the period in question.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective 
date of his award when his psychiatric disability has been 
more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  Moreover, although the veteran's 
award is effective December 16, 2005, 38 C.F.R. § 4.1 
provides that, in evaluating a disability, such disability is 
to be viewed in relation to its whole recorded history.  
Therefore, the Board will consider clinical records prior to 
this date, to the extent that they are found to shed 
additional light on the veteran's disability picture during 
the rating period on appeal. 

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 
10 percent evaluation is provided for an acquired psychiatric 
disorder that causes an occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.    

A higher 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.   

The next higher rating of 50 percent is appropriate when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

An even higher 70 percent rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  



Analysis- Higher Rating Claim

The veteran's PTSD is currently rated as 10 percent disabling 
under Diagnostic Code 9411 for PTSD.  38 C.F.R. § 4.130.  
This 10 percent rating is effective from December 16, 2005, 
the date a VA examination first revealed his PTSD.  The 
veteran seeks a higher rating for this disability throughout 
the entire appeal period.    

The veteran also had previously been diagnosed with a 
temporary bereavement disorder due to loss of his girlfriend 
to cancer, which is not service connected.  See the report of 
his November 2005 VA psychological examination.  This 
particular examiner did note some symptoms of PTSD at that 
time (e.g., nightmares relating to in-service combat), but 
did not formally diagnose him with PTSD at that time.  
However, only one month later in December 2005, a subsequent 
VA psychiatric examiner did in fact diagnose the veteran with 
PTSD.  When it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition (in this case a bereavement disorder), 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
veteran's favor, thus attributing such signs and symptoms to 
the service-connected disability.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 
(1996)).  Consequently, the Board will consider all the 
veteran's psychiatric symptoms at the time of both 
examinations without differentiating between distinct 
disorders.

The Board partially grants this claim.  The evidence of 
record is consistent with a higher 30 percent rating 
throughout the entire appeal period.  38 C.F.R. 4.7.  In 
making this determination, the Board has reviewed the 
veteran's personal statements, VA psychiatric and 
psychological examination reports dated in November 2005, 
December 2005, and December 2006, as well as VA treatment 
records from 2003 to 2007, including findings made at a VA 
sleep laboratory.  

Specifically, these records reveal many of the symptoms 
indicative of a higher 30 percent rating under the general 
rating formula for mental disorders - constant insomnia and 
nightmares at least partly due to his PTSD (although also 
partly due to his alcohol use and restless leg sydrome); 
occasional depressed or dysphoric mood; sadness; 
irritability; fatigue; low or muffled speech; disorientation 
to time in one instance; mild to moderate social impairment 
and withdrawal; and mild memory impairment.  It was noted the 
veteran tends to minimize the severity of his problems 
according to his girlfriend's interview with the December 
2006 VA examiner. Recently, according to a September 2007 VA 
treatment record, the veteran was put on two antidepressants 
to help with his insomnia.  Previous use of antidepressants 
did not help him with his symptoms according to the veteran.  
The November 2005 and December 2006 VA examiners found his 
GAF scores ranged from 65 to 70, indicative of only mild 
occupational and social impairment.  The December 2005 VA 
examiner noted a GAF score of 45; however, this GAF score is 
accorded little weight in determining the veteran's actual 
degree of impairment due to his PTSD as it is difficult to 
correlate his score of 45 with the noted clinical findings, 
which were minimal and would seem to reflect less impairment 
than the score suggests.  Most importantly, the December 2006 
VA psychological examiner opined that the veteran was 
experiencing "moderate" to "mild" impairment overall, 
providing evidence in support of a 30 percent rating.  
Although the VA examiner's use of this descriptive term is 
not altogether dispositive of the rating that should be 
assigned, it is nonetheless probative evidence to assist in 
making this important determination.  38 C.F.R. §§ 4.2, 4.6.  

Overall, the evidence is sufficient to warrant a 30 percent 
rating, even though several of the other criteria provided 
are not present such as occupational impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating 
criteria provide guidance as to the severity of symptoms 
contemplated for each rating; they are not all-encompassing 
or an exhaustive list).

While a 30 percent evaluation is warranted here, a rating in 
excess of that amount is not justified.  38 C.F.R. 4.7.  In 
this regard, none of the VA examiners noted any evidence of 
occupational impairment due to his PTSD.  The veteran retired 
in 1999 from a 30-year career as a heavy equipment operator 
and foreman.  An earlier September 2000 VA examination 
mentioned his inability to work was related to orthopedic 
problems.  There is no evidence psychiatric problems played a 
part; in fact, both the November 2005 and December 2006 VA 
examiners specifically found no occupational impairment due 
to PTSD.  Furthermore, his VA examinations reveal no 
flattened affect (affect was normal), no evidence of 
circumstantial, circumlocutory, or stereotyped speech (speech 
was described as low), no panic attacks more than once a week 
(examiners recorded no panic attacks at all), no difficulty 
in understanding complex commands (thought process normal 
with no obsessive rituals), no impairment of short and long-
term memory (his memory loss was mild and is accounted for in 
the criteria for a 30 percent rating), no indication of 
impaired judgment, no impaired abstract thinking.  He never 
has sought therapy for his PTSD.  There was also no evidence 
of delusions, hallucinations, or recent suicidal ideation.  
His hygiene was normal and he was able to pursue basic 
activities of daily living according to the examiners.  He 
still is able to maintain limited relationships with family 
and friends, and he still engages in hobbies like hunting, 
fishing, and bicycling.  There is no evidence of violent or 
inappropriate behavior.  In fact, even the current 30 percent 
evaluation being granted here may be somewhat generous.    

Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports a 30 percent initial 
disability rating for PTSD, but no higher.  38 C.F.R. § 4.3.  

Fenderson Consideration

Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD 
disability, that would not be appropriate for this time 
period.  The medical evidence for the most part shows a 
consistent level of disability as to the severity of his 
PTSD, and consequently a 30 percent rating is warranted from 
the date a VA examination first revealed his PTSD (December 
16, 2005).     



Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's PTSD markedly interfere 
with his ability to work, meaning above and beyond that 
contemplated by his separate schedular ratings.  See, too, 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  The VA psychiatric and 
psychological examiners indicated the veteran's PTSD does not 
interfere with his occupation.  The veteran retired from a 
30-year career in 1999, and there is no evidence to support a 
contention that such retirement was the result of the 
service-connected PTSD at issue here, or that his PTSD would 
prevent him from working currently.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  His evaluation and 
treatment for PTSD has been solely on an outpatient basis, 
not as an inpatient.  


ORDER


A higher initial disability rating of 30 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


